Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 8-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill (WO 2009/058453) in view of Glatkowski (US PGPUB 2003/0122111).
Regarding new claims to alternating layers of gradient nanoparticles and carbon allotropes, it would have been obvious to provide multiple alternating layers as claimed in order to provide additive effect of the layered system; or as discussed in both Glatkowski and Greenhill, multiple layers are provided and Glatkowski teaches alternating layers of carbon and other materials with different functional material (See below and Glatkowski. [0052-0061]). 
Greenhill teaches providing a multilayered composite structure that absorbs shocks (see page 9) and having layers of particles in a gradient due to size of the particles (see figures abstract and claims particularly claim 54). 
The gradient can be in multiple different directions or angles (see figures and claim 15). 
The particles can be a solid core shell, or hollow (see clams particularly claim 10). 
The particles can be a filled core-shell that when the core is released (such as due to fracture) it reacts with another particle or other material or forms a foam (see claims, particularly claims 27-29, 31-37), which is considered substantially identical to the claimed particles of the instant invention. 
Regarding claims to Hexagonal closed packed particles (claims 2 and 12), Greenhill teaches that the configuration of the particles requires stacking of the particles within the gaps of other particle layers and must be closely packed (see figures, and page 22 lines 1-20), which is considered to encompass or be hexagonal and therefore render it obvious to provide as a closed pack system necessary to absorb or dissipate the shock wave (See pages 21-23).   
The particles can have a nano sizing diameters (see page 19 and claim 11).
In particular, the sizing of the particles can be under 500nm, which is considered to provide an overlapping sizing to that disclosed rendering the claimed relative sizing obvious to provide within the range disclosed (See page 5 lines 22-28). 
The layers can have particles of different diameters (at least 2) with a gradient in sizing that can be increasing or decreasing (see page 16 and examples).
The gradient particles can be changed in size from 5% to 50% within the claimed range (see claims 1-10); rendering the overlapping claimed range obvious to provide. 
The particles can be silica particles (see page 46 lines 20-30). 
The particles can be a polymer styrene (See page 7). 
The layers may include fibers (see page 37 lines 20-30). 
The composite can be used in a helmet, armor, athletic equipment or vehicle such as airplanes (see page 11, and 42).   The material can be applied to existing material, part of a structural component, and used for electromagnetic shielding (see page 11). Therefore, they can be part of a substrate as claimed. 
The material may be put on a plate or substrate into a ceramic, metal, clothing or pad for helmet, fashion ware, or athletic wear as claimed (see page 15 and claims) rendering the claimed configurations and materials obvious to provide.  
The Example 2 teaches providing a blast wave material (or armor) that comprises a metal layer (high mass member) and a ceramic layer (silica) that are considered to meet the clam limitations or render it obvious to provide as part of an armor as known by one of ordinary skill (page 53). No patentable distinction is seen.  
Regarding claims to disposed on a computer or hardware casing, the teaching of existing equipment, armor, vehicle, and/or structural component of Greenhill is considered to encompass and be capable of use as a computer or hardware casing; or alternatively it would have been obvious to provide in view of such a teaching. No patentable distinction is seen.    
Green teaches that the mutilayered structure can include at least one layer that provides RF shielding (see claim 30).  
Green further teaches an optional polymer shell coating to encapsulate the layers formed from polymers (see page 48 and claims).  
Greenhill does not teach a carbon or carbon allotrope as claimed.  
Glatkowski teaches forming a transparent conductive film or layer that can be on a substrate and/or free standing comprising a polymer matrix and carbon nanotubes and other carbon allotropes (see abstract and [0040-0061] and examples). The layers may also comprise fullerenes [0061]. Glatkowski teaches the multilayered material [0054-0057] can be employed for a variety of applications including RFI/EMI shielding (see [0041, 0057]) and can be provided as a coating. 
Both Glatkowski and Green teach multilayered films having nanoparticles that would encompass 10 or 30 layers (see above and Glatkowski [0050-0060]). No patentable distinction is seen. 
The layers of Glatkowski can comprise particles, including carbon nanotubes as newly claimed, less than 3.5 nanometers in diameter (See 0037]) or larger particles (see [0061]) which is considered to encompass the claimed particles. 
Glatkowski teaches the nanotubes and other particles can be layered within a polymer matrix at a gradient rendering the claims to gradient particles further obvious to provide in addition to the teachings of Greenhill above (see [0050—0060, particularly 0054]).  
Regarding claims to functionalization, Glatkowski teaches providing a crosslinking agent, ionic compounds, or charge adjusting agent in order to alter electrical properties, which would render obvious functionalized carbon nanotubes in order to provide cross linking, charge adjustment, or as a result of ionic compound addition to alter the conductivity (see [0060-0061]). 
Glatkowski teaches the layers can be "any thickness" with taught overlapping thickness including multilayered structure that would be obvious to provide at a variety of thicknesses dependent upon desired properties and/or applications including transparency and conductivity (see figures, [0047, 0051], and claims). 
Greenhill teaches the layer thicknesses can be larger than the mean particle size, which can be 1mm or 10nm, and each layer can be thicker than the mean particle size and contain two or more layers of particles in the cross section or thickness (see page 5). Therefore, it is teaching a thickness from 10nm to a thickness that can exceed 1mm to almost any thickness but at least an overlapping the claimed thickness and rendering the claimed thicknesses obvious to provide.    
Given that the layers of material comprise substantially the same material in substantially identical sizing (nano) the material would be expected to have the same properties claimed to some degree. No patentable distinction is seen. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional layers such as Glatkowski as part of a shielding layer given that it also involves particles of a similar (nanometer) sizing in a multilayered structure and also provides the unique properties including transparency, encapsulating shell layer, and RF shielding desired by Greenhill. No patentable distinction is seen.   
Greenhill does not teach a transparency to the layers provided. 
While Glatkowski can have varying degrees of transparency it would only be one of the several layers. The article itself of Greenhill is not transparent as claimed. Further as is clear from Glatkowski transparency can be less transparency 60% exemplary (see [0044]) especially wherein higher concentrations of CNTs are used (See figures) and thus high conductivities are desired. 
Therefore, it would have been obvious to provide low to no transparency to increase conductivity for EMI or other shielding wherein transparency was not a desired feature.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill (WO 2009/058453) in view of Glatkowski (US PGPUB 2003/0122111), further in view of Grosch (US 2004/0200347).
The previously cited references do not teach a sensor per claims 7 and 16.
Grosch (US 2004/0200347) teaches a sensor can be used to detect an exploding mine. The detonation of the mine is, as a rule, connected with an intensive light flash that can be detected even from a great distance without time lag (i.e., essentially instantaneously) by an optical sensor. Alternatively, pressure and acceleration sensors can also be used. The pressure sensor and the acceleration sensors operate to detect a shock wave/impact sound wave, which is commonly known as a "blast wave." Generally, it is the blast wave, and not the explosive light flash, that causes damage. However, the explosive flash can be detected well before the blast wave hits. Therefore, although it is preferable to use optical sensors to detect a mine explosion, the present invention can utilize pressure sensors and acceleration sensors that detect the blast wave (see [0014]). 
Grosch (US 2004/0200347) teaches that the sensor can be used to detach an effected article damaged by a blast wave, such as a tire, or otherwise instantaneously know that a damaging blast has occurred (see [0011-0017]).   
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide sensor within the armor, helmet, or other articles of Greenhill in order to detect a blast wave for mitigation or to know about an impact that may damage the article in question.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783